Voto disidente del
Juez Asociado Señor Negrón García,
al cual se une el Juez Asociado Señor Fuster Berlingeri.
Tristemente prevalece la partidocracia frente a la democracia. Ninguno de los partidos políticos principales que hoy existen —en orden cronológico de inscripción, Par-tido Popular Democrático (P.P.D.), Partido Independentista Puertorriqueño (P.I.P.) y Partido Nuevo Progresista (P.N.P)— obtuvo su franquicia y entró al escenario electoral con el requisito legislativo de “exclusividad de jura-mento ante notario”.
“Nadie sostendría que se deben poner obstáculos indebidos en el camino de un movimiento político nuevo y responsable que desee incluir sus candidatos en la papeleta electoral para que el público los evalúe. Por otro lado, ningún observador po-lítico serio defendería el derecho de los ‘partidos’ frívolos y opor-tunistas a confundir la papeleta y el electorado. El problema es determinar si el miedo de los que se oponen [a los partidos nuevos] a que se baje el requisito, porque esto amenazaría la agradable ‘estabilidad’ del actual sistema, está justificado.” M. Pabón, R.W. Anderson y V. J. Rivera Rodríguez, Los derechos y los partidos políticos en la sociedad puertorriqueña, San Juan, Ed. Edil, 1968, pág. 110.
Para evitarlo, debimos —con carácter urgente, vía recon-sideración y en auxilio de jurisdicción— autorizar la sus-*617cripción de peticiones de inscripción, ante notarios públi-cos, por funcionarios de la Comisión Estatal de Elecciones adscritos a las Juntas de Inscripción Permanente.
h — I
Desde el año pasado, la agrupación ciudadana Partido de Acción Civil (P.A.C.) intenta inscribirse como “partido por petición” y participar en las elecciones generales de 2000. El 6 de octubre de 1998, solicitó del Tribunal de Pri-mera Instancia, Sala Superior de San Juan, el decreto de inconstitucionalidad de los Arts. 3.001(3) y 3.002 de la Ley Electoral de Puerto Rico,(1) 16 L.P.R.A. sees. 3101(3) y 3102, e injunction preliminar y permanente contra los de-mandados, Comisión Estatal de Elecciones et al., ordenán-doles que cesaran de exigirle cumplir con ciertos requisitos establecidos en dichas disposiciones. También pidió medi-das remediales judiciales conducentes a que se le aplicase el proceso de inscripción fijado para la presentación de can-didaturas en las primarias internas de los partidos políti-cos inscritos.
Los demandados, Comisión Estatal et al., presentaron varias defensas y solicitaron la desestimación de la demanda. Argumentaron, que el PA.C. carecía de legitima-ción activa por no ser partido político; que la Comisión te-nía jurisdicción exclusiva sobre el asunto; que el escrutinio judicial era el nexo racional, no el estricto; que inscribir un partido político no era un derecho fundamental, y que no se había configurado una violación a la cláusula constitucio-nal sobre la igual protección de las leyes por ideología po-lítica, pues todas las agrupaciones similarmente situadas que desean inscribirse tenían que satisfacer idénticos requisitos.
*618Luego de varios trámites procesales, el 21 de enero de 1999, el Tribunal de Primera Instancia (Hon. Carmen Rita Vélez Borrás, Juez) desestimó sumariamente la demanda. Sostuvo la constitucionalidad de los preceptos impugnados en virtud de un análisis sobre el nexo racional de los dis-tintos requisitos y concluyó que los preceptos responden a intereses válidos y legítimos del Estado. Determinó que el P.A.C. no podía exigir un trato igual al de los partidos ins-critos para sus primarias internas.
En apelación, el Tribunal de Circuito de Apelaciones (Hons. Arbona Lago, Brau Ramírez y Urgell Cuevas, Jue-ces) confirmó. Ante nos, el P.A.C. reproduce sus planteamientos. Específicamente discute que las exigen-cias sobre la juramentación de los endosos exclusivamente ante notarios públicos y su presentación a la Comisión, a más tardar siete (7) días después, son imposibles de cum-plir y entrañan un discrimen irrazonable. Aduce que es imposible conseguir notarios dispuestos a juramentar en-dosos a tiempo completo por el período de tiempo necesario que implica conseguir más de noventa y siete mil (97,000) endosos.
Argumenta el trato diferencial otorgado al grupo PRO-ELA, en virtud de la Ley Núm. 249 de 17 de agosto de 1998 —habilitadora del proceso plebiscitario de 13 de diciembre de 1998— al cual se le brindó acceso a la papeleta y al Fondo Electoral con sólo la recolección de dos mil trescien-tos (2,300) endosos, sin la exigencia de juramentación sólo ante notario. La Ley Núm. 249, supra, en su Art. 10(3), disponía para la firma de peticiones “ante los funcionarios autorizados por ley a tomar juramentos y, por aquellos a los que la Comisión autorice para ello”. También, nos llama la atención al Reglamento para los Procesos de Radicación de Candidaturas y Primarias de los Partidos Políticos, el cual establece que las peticiones de primarias se pueden juramentar, además de los funcionarios autorizados en ley *619para ello, ante cualquier elector que estampe su firma y provea su número electoral.
HH HH
Nuestra democracia se enraíza en que “el orden político está subordinado a los derechos del hombre y donde se ase-gura la libre participación del ciudadano en las decisiones colectivas”. Preámbulo, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 251. El derecho a participar y a votar en el pro-ceso electoral es consustancial a la libre expresión y liber-tad de asociación. Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980). La visión amplia de nuestra democracia significa que el ejercicio al sufragio no sólo implica acceso individual a las urnas sino que —con sujeción a ciertas limitaciones razonables necesarias— se incluyan en las pa-peletas opciones que reflejen las ideas y concepciones del elector de una sociedad pluralista. A su vez, la libertad de asociación conlleva el derecho a formar agrupaciones y pro-poner candidatos de su predilección para participar en el proceso electoral. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980); García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49 (1976).
No obstante, estos valores no se implantan en términos absolutos. Hoy día nadie cuestiona seriamente la facultad de la Asamblea Legislativa para reglamentar estos derechos. Sin embargo, el igual trato es requisito sine qua non para validar el proceso mismo. Giménez v. J.E.E., 96 D.P.R. 943 (1968). No puede legislarse contra el axioma de igualdad electoral inmerso en nuestra Constitución, que prohíbe el que en determinada época un partido, que con-trola mayoritariamente los Poderes Ejecutivo o Legisla-tivo, o lo comparta con otro —mediante anuencia o consen-so— limite la génesis de otros partidos. P.R.P v. E.L.A., 115 D.P.R. 631, 638 (1984). Por ende, toda legislación que de su *620faz o en la práctica, tienda a ser irrazonablemente onerosa e inhibir sustancialmente el nacimiento de partidos nue-vos, o a crear situaciones de inferioridad, está sujeta a un análisis bajo el escrutinio judicial estricto. Si lesiona el de-recho al voto, a la asociación y a la igualdad electoral, e injustificada e irrazonablemente inmola el principio igua-litario que debe regir en cualquier proceso electoral —man-teniendo o introduciendo reglas distintas y más onerosas dirigidas a disminuir el potencial real del ciudadano de organizarse para colectivamente participar en el proceso político (sin que el Estado pueda oponer y demostrar inte-rés apremiante)— nuestra responsabilidad judicial es des-cartarla en abono de los preciosos derechos constituciona-les implicados.
Enmarcada en esta brevísima exposición, no tenemos duda que la meta del P.A.C., de figurar en la papeleta electoral como opción política y partidista en las próximas elec-ciones, está amparada por el Derecho Constitucional que tienen los ciudadanos a organizarse colectivamente en gru-pos de opinión, amén del derecho a presentar sus propios candidatos. Como tal, no cabe cuestionar seriamente su legitimación activa —P.A.C. v. C.E.E., 149 D.P.R. 244 (1999)—, como tampoco que no estemos ante unos plantea-mientos de Derecho puro, sobre los cuales prevalezca la contención de la Comisión Estatal que reclama jurisdicción original exclusiva. La naturaleza fundamental de los dere-chos implicados y el factor apremiante del tiempo, conlleva que evaluemos expeditamente los méritos del recurso a tra-vés del escrutinio judicial estricto.
hH hH HH
El Art. 3.001(3) de la Ley Electoral de Puerto Rico, supra, establece, en lo pertinente:
Se considerará como “Partido por Petición” a cualquier agru-*621pación de ciudadanos que, con el propósito de figurar en la pa-peleta electoral de unas elecciones generales, en o antes del primero de junio del año de elecciones se inscriba como partido político, mediante la radicación ante la Comisión de peticiones juradas al efecto, ante notarios públicos admitidos al ejercicio de la notaría ... quienes percibirán de la Comisión Electoral un dólar por cada petición notarizada válida como honorarios sus-critas por un número de electores no menor del cinco (5) por ciento del total de votos depositados para todos los candidatos al cargo de Gobernador en la elección general precedente. (Én-fasis suplido.)
El requisito de exclusiva juramentación de peticiones de endoso ante notario público es de época reciente, impuesto por la Ley Núm. 4 de 15 de noviembre de 1978 (16 L.P.R.A. sees. 3101(3) y (4), y 3102). Según su historial legislativo, respondió al interés de salvar la omisión involuntaria de que en el trámite de aprobación de la Ley Electoral de Puerto Rico de 1977 no se proveyó medios para la juramen-tación de peticiones de inscripción de partidos políticos. La intervención única del notario se justificó a base de la per-cepción de la Asamblea Legislativa de cumplir “con una tradición en nuestro proceso de inscripción de partidos por petición”. Informe de la Comisión de Gobierno de la Cá-mara de Representantes sobre el P. de la C. 896 de 24 de octubre de 1978, 8va Asamblea Legislativa, 4ta Sesión Ex-traordinaria, pág. 3.
Varios problemas graves surgen en la implantación del requisito de “exclusividad de juramento ante notario”. Pri-mero, un estudio de la trayectoria de la Ley Electoral original de 1919 hasta el Código Electoral de Puerto Rico de 1974, y la Ley Electoral de Puerto Rico de 1977, no avala la conclusión legislativa y existencia de esa “tradición”.
Según la See. 37 de la Ley Núm. 79 de 25 de junio de 1919, Leyes de Puerto Rico, pág. 561, los endosantes decla-raban bajo juramento “ante algún funcionario autorizado por la ley para tomar juramentos” (énfasis suplido), que habían firmado la petición y eran electores debidamente *622inscritos y capacitados para votar.(2) En el 1924 fue enmen-dada para que el juramento fuera “ante un funcionario judicial de Puerto Rico autorizado para tomar juramentos ...” (Énfasis suplido.) Sec. 1 de la Ley Núm. 2 de 18 de junio de 1924, Leyes de Puerto Rico, págs. 37 y 39.
Luego, en 1961 la petición era jurada ante el Presidente de la Junta Local de Elecciones del Precinto del cual sea elector el peticionario, o ante un juez superior, de distrito o de paz.
Finalmente en 1965 la petición podía ser jurada ante el Presidente de la Junta Local de Elecciones del Precinto del cual sea elector el peticionario, ante un juez superior, de distrito o de paz, y por primera vez ante notario público nombrado por la Junta Estatal de Elecciones.
Distinto a la visión legislativa, no existe la tradición de “exclusividad notarial” hasta el 1978. De hecho, la realidad legal había sido otra, más amplia: jurar ante cualquier fun-cionario autorizado por ley y jueces. Esta visión se cambió en la década de 1960 para añadir a Presidentes de la Junta Local de Elecciones.
Segundo, ciertamente la imposición legislativa de que *623sólo ante notarios puedan juramentarse las inscripciones, representa una clara limitación frente a la verdadera norma tradicional de funcionarios autorizados por ley a to-mar juramentos, incluso las alternativas de jueces y Presi-dentes de Juntas Locales. Adviértase el amplio potencial de disponibilidad de estos funcionarios a través de la Isla que ejercen tarea completa por sus distintos cargos en ofi-cinas públicas de fácil acceso.
Tercero, no se necesita mucho esfuerzo mental para en-tender las dificultades que entraña reclutar únicamente abogados notarios para que, por la módica suma de un dó-lar ($1.00) por petición, echen a un lado la práctica de la abogacía y concentren sus labores en este tipo de actividad inscripcionaria. Recuérdese también la responsabilidad que esos notarios tienen de presentar en la Secretaría de la Comisión Estatal unos informes notariales cada quince (15) días —que contienen una relación de las peticiones de inscripción que han notarizado (See. 3.3 del Reglamento para la Inscripción de Partidos por Petición, Comisión Es-tatal de Elecciones, 25 de marzo de 1983)— y labor extra que conlleva preparar sus registros de testimonios e índi-ces mensuales y anuales requeridos por la Ley Notarial de Puerto Rico.
Cuarto, la norma de “exclusividad notarial” se torna inevitablemente más onerosa cada cuatrienio en virtud de la fórmula legal que requiere que el número total de peti-ciones de endosos para inscribir un nuevo partido sea una cantidad no menor del “cinco (5) por ciento del total de votos depositados para todos los candidatos al cargo de Go-bernador en la elección general precedente”. (Enfasis suplido.) 16 L.P.R.A. see. 3101(3). Nos explicamos.
Los informes oficiales sobre los resultados de las eleccio-nes generales, durante el período comprendido entre los años 1972-1996, revelan un aumento promedio de ciento catorce mil novecientos dos (114,902) por elección en los votos emitidos para dicho cargo. El resultado de esta ten-*624dencia es un incremento en el número de peticiones nece-sarias en virtud de ese cinco por ciento (5%). De su faz no detectamos defecto constitucional alguno. Ciertamente, la Asamblea Legislativa puede exigir una demostración de apoyo y endoso ciudadanos —razonable y proporcional— para alcanzar y entrar como partido político al escenario electoral.
Ahora bien, esa entrada resulta más gravosa al compa-rarla con el trato que la Ley Electoral de Puerto Rico brinda para permanecer inscrito como partido principal y no perder la franquicia. Nos referimos a la enmienda in-troducida en la See. 49 de la Ley Núm. 3 de 10 de enero de 1983, Leyes de Puerto Rico, págs. 385, 428, que como una de las alternativas(3) redujo a un tres por ciento (3%) del total de “papeletas íntegras” depositadas para todos los partidos, para continuar partido principal. Nótese, no sólo que ese por ciento varía, sino que incluso la fórmula de “entrada” es más onerosa, pues se computa a base de total de votos depositados para todos los candidatos al cargo de Gobernador, mientras que la “estadía” se cualifica a base de papeletas íntegras, lo cual excluye las mixtas con votos para el cargo de Gobernador(4) Estas diferencias significa-*625tivas nos mueven a concluir que para quedar inscrito como partido por petición, al utilizar la Asamblea Legislativa diferentes fórmulas —en virtud del “apoyo” ciudadano por excelencia, esto es, del voto depositado en las urnas— se conceden a los partidos políticos principales unas ventajas que, aunque justificables, ostensiblemente les permiten perpetuarse.
El Estado aduce que el propósito del requisito de exclu-sividad notarial obedece a su interés de evitar candidatu-ras fraudulentas y frívolas, que las firmas en las peticiones sean confiables y que las agrupaciones políticas tengan apoyo del electorado. “El requisito de juramentación de las peticiones de inscripción [ante notario] de los partidos por petición establece una garantía de la veracidad de la inten-ción del elector expresada en la petición, y se protege la pureza en el procedimiento de inscripción de partidos. Esto permite, además, que pueda sancionarse cualquier acto ile-gal por parte de la persona que toma el juramento”. In-forme de la Comisión de Gobierno de la Cámara de Repre-sentantes sobre el R de la C. 896, supra.
No albergamos duda respecto de que tales intereses son legítimamente tutelables. P.S.P., P.P.D., P.I.P v. Romero Barceló, 110 D.P.R. 248 (1980). Es regla conocida que en abono de una deferencia hacia el Poder Legislativo debe-mos esforzarnos por lograr interpretaciones congruentes y compatibles con el mantenimiento de la constitucionalidad de una ley. En el caso de autos, existen medios menos one-rosos para salvaguardar los intereses del Estado sin nece-sidad de declarar inconstitucional el requisito de “exclusi-vidad notarial”. Veamos.
Primero, como disuasivo de fraude, el Art. 208 del Có-digo Penal de Puerto Rico, 33 L.P.R.A. see. 4359, sanciona como delito la presentación de documentos falsificados para su archivo, registro o anotación en cualquier oficina pública de Puerto Rico, con pena de reclusión por término fijo de tres (3) años. En este extremo, además tenemos la *626técnica legislativa de exponer a las penalidades del perju-rio a quien suscribe falsamente un documento. Art. 225 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4421. El con-tenido de múltiples documentos de importancia, tales como planillas de contribución sobre ingresos, del caudal relicto, declaración de patentes, pólizas ante el Fondo del Seguro del Estado, etc. son de este modo garantizados, sin tener que ser suscritos ante notario solamente.
Segundo, la Sec. 6.1 del propio Reglamento para la Ins-cripción de Partidos por Petición, supra, establece un pro-ceso de convalidación de peticiones en la Sección de Vali-daciones de la Comisión Estatal. Allí, sus funcionarios pasan juicio sobre “la corrección, legalidad y validez” de cada petición y las revisan contra los expedientes y archi-vos de la Comisión. Entre los fundamentos para rechazar una petición de inscripción está que “la firma del peticio-nario [sea] incompatible con la que aparece en su petición de inscripción como elector”. íd., Sec. 4.7(f). Observamos, pues, que para la Comisión Estatal, un endoso debida-mente notarizado no goza totalmente de presunción de co-rrección y legitimidad.
Ante estas realidades, ¿qué impide que las firmas de las peticiones de endosos se hagan también ante los funciona-rios de las Juntas de Inscripciones Permanentes de cada municipio? Estas Juntas llevan a cabo un proceso continuo de inscripciones, transferencias y reubicaciones de electo-res, asuntos en que igualmente tiene que prevalecer la pu-reza electoral. Su capacidad y disponibilidad a tiempo com-pleto y la autenticación de la firma —avalada por certificaciones emitidas por sus funcionarios— logran los mismos propósitos legislativos. ¡Quiénes mejores que los funcionarios de las Juntas adscritos a la Comisión Estatal sean los que depuren el proceso contra posibles fraudes!
Este mecanismo supletorio es adicional al uso de los no-tarios y, en términos históricos, más afín con lo que ha sido la “tradición” respecto a las inscripciones de nuevos *627partidos. Alivia la onerosidad del reclutamiento de aboga-dos notarios como única vía legal disponible en la autenti-cación de firmas.
Finalmente —una vez superada la característica de ex-clusividad notarial— concluimos que el requisito de que las peticiones sean presentadas a la Comisión Estatal den-tro de los siete (7) días de haber el notario tomado el jura-mento, es una medida razonable y justificada. Ello, en vir-tud de dos (2) vertientes: primero, la necesidad de evitar la acumulación de peticiones de inscripción cerca de la fecha límite para inscribir partidos, y la segunda, notificar a la agrupación ciudadana interesada el número de inscripcio-nes válidas realmente aprobadas, de forma que puedan subsanar oportunamente cualesquiera deficiencias antes de la fecha límite. No nos persuaden los argumentos del P.A.C. a los efectos de que duplicar —copiar— cada endoso y preparar informes de las peticiones que han de ser pre-sentadas sea tarea imposible de realizar en un término de siete (7) días.

 Ley Núm. 4 de 20 de diciembre de 1977, según enmendada, 16 L.P.R.A. sees. 3101(3) y 3102.


 La propia ley contenía una disposición para agilizar el trámite consignado que “[n]o ser[ía] necesario presentar una declaración jurada por separado para cada firmante, pero la certificación del funcionario deberá comprender a todos y cada uno de los firmantes que suscriban la petición”. (Énfasis suplido.) See. 37 de la Ley Núm. 79 de 25 de junio de 1919, Leyes de Puerto Rico, pág. 561. (Este texto se mantuvo inalterado en la Ley Núm. 15 de 12 de mayo de 1920, Leyes de Puerto Rico, pág. 103, y en la Ley Núm. 74 de 30 de julio de 1923, Leyes de Puerto Rico, pág. 561.)
La Sec. 1 de la Ley Núm. 2 de 18 de junio de 1924, Leyes de Puerto Rico, pág. 37, disponía que el juramento fuera ante un funcionario judicial autorizado para tomar juramentos; éste haría constar en su certificado el hecho que el juramento y la firma o la impresión judicial fueron en su presencia y observación, y deberá tener un certificado por separado para cada juramento y firma. (Estas disposiciones permane-cieron igual en las leyes siguientes: Ley Núm. 74 de 30 de julio de 1923, Leyes de Puerto Rico, págs. 561, 581; Ley Núm. 114 de 15 de mayo de 1936, Leyes de Puerto Rico, págs. 589, 595; Ley Núm. 10 de 18 de agosto de 1952, Leyes de Puerto Rico, págs. 145, 149; Ley Núm. 87 de 20 de junio de 1955, Leyes de Puerto Rico, págs. 349, 361, y Ley Núm. 1-2 de septiembre de 1955, Leyes de Puerto Rico, págs. 3, 5.
La Ley Núm. 140 de 30 de junio de 1961, Leyes de Puerto Rico, pág. 322, estableció que sería jurada ante el Presidente de la Junta Local de Elecciones del Precinto del elector, Juez Superior, de Distrito o de Paz. La Ley Núm. 3 de 5 de octubre de 1965, Leyes de Puerto Rico, pág. 70, añadió a estos funcionarios el “nota-rio público nombrado por la Junta Estatal de Elecciones”.


 La Ley Electoral de Puerto Rico establece que se considerará “Partido Principal” todo aquel que obtuviera en el encasillado correspondiente a su insignia en la papeleta para Gobernador y Comisionado Residente —en la elección general prece-dente— una cantidad no menor de siete (7) por ciento (133,766) del total de votos depositados para todas las insignias de partidos; o que obtuviera en la papeleta para Gobernador y Comisionado Residente en la elección precedente una cantidad no menor de tres (3) por ciento (56,326) del total de papeletas íntegras depositadas para todos los partidos; o cuyo candidato a Gobernador obtuviere en la elección general precedente una cantidad no menor de cinco (5) por ciento (97,914) del total de votos depositados para todos los candidatos a dicho cargo.
El valor numérico de los porcentajes exigidos por la ley, representan las canti-dades necesarias para las elecciones de 2000.


 Elecciones Generales Votos emitidos para Gobernador Voto íntegros
1996 1,958,296 1,877,542
1992 1,881,872 1,544,209
1988 1,792,153 1,599,476
1984 1,722,787 1,498,365
1980 1,609,311 1,432,416